Citation Nr: 1036962	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  05-13 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for 
residuals of a lumbar spine injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty from June 1971 to September 1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Veteran testified at a February 2008 travel Board hearing.

The Board remanded the claim in May 2008 for further development.

The issues of entitlement to service connection for 
hearing loss and a right foot disorder have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them.  As noted in May 2008, 
they are referred to the AOJ for appropriate and IMMEDIATE 
action.  


FINDING OF FACT

The Veteran did not give his informed consent to a lumbar surgery 
performed in May 2001,  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 
1151 for residuals of a lumbar spine injury in May 2001 have been 
met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.361, 17.32 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the appellant in 
December 2003 and April 2005 of the information and evidence 
necessary to substantiate and complete his claim, including the 
evidence to be provided by him, and notice of the evidence VA 
would attempt to obtain.  VA informed the appellant of the 
criteria for compensation under the provisions of 38 U.S.C.A. § 
1151.  In so doing, VA provided notice of the criteria for 
assigning effective dates.  The claim was readjudicated in June 
2010. 

Following notice to the appellant, the RO fulfilled its duty to 
assist him in obtaining identified and available evidence needed 
to substantiate his claim.  The RO has obtained pertinent VA 
treatment records.  VA received copies of opinions from VA 
physicians.  The appellant had an opportunity to present 
testimony at a May 2007 RO hearing and a February 2008 travel 
Board hearing, and an opportunity to present evidence throughout 
the course of his appeal.

In sum, the appellant has been afforded a meaningful opportunity 
to participate in the development of his appeal.  There is no 
evidence of any VA error in notifying or assisting the appellant 
that could result in prejudice to him or that could otherwise 
affect the essential fairness of the adjudication.  

Factual Background and Analysis

When a veteran suffers additional disability as the result of 
training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same manner 
as if such additional disability were service connected.  A 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful misconduct 
and the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility, and the proximate cause of 
the disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, medical 
or surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 
(2009).

The critical inquiry is whether additional disability resulted 
from VA medical treatment.  The question of whether VA provided 
negligent treatment of the veteran requires competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In this 
case, the Veteran has provided various lay statements in support 
of his claim.  The record, however, does not reflect that the 
appellant possesses a recognized degree of medical knowledge, and 
hence, his own opinions on medical diagnoses or causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Simply stated, the Veteran does not have the medical expertise to 
offer an opinion on standards of medical care.

In determining whether a veteran has an additional disability, VA 
compares his condition immediately before the beginning of the 
hospital care or medical or surgical treatment upon which the 
claim is based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b) (2009).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2009).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2) (2009).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care or medical or surgical 
treatment caused the veteran's additional disability; and (i) VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.

Determinations of whether there was informed consent involve 
consideration of whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat a 
finding of informed consent. 38 C.F.R. § 3.361(d)(1) (2009).

Except as otherwise provided, all patient care furnished by VA 
shall be carried out only with the full and informed consent of 
the patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform the 
particular procedure or provide the treatment, must explain in 
language understandable to the patient or surrogate the nature of 
a proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or side 
effects; reasonable and available alternatives; and anticipated 
results if nothing is done.  The patient or surrogate must be 
given the opportunity to ask questions, to indicate comprehension 
of the information provided, and to grant permission freely 
without coercion.  The practitioner must advise the patient or 
surrogate if the proposed treatment is novel or unorthodox.  The 
patient or surrogate may withhold or revoke his or her consent at 
any time.  38 C.F.R. § 17.32(c).

The informed consent process must be appropriately documented in 
the medical record.  The patient's or surrogate's signature on a 
VA-authorized consent form must be witnessed.  The witness' 
signature only attests to the fact that he saw the patient or 
surrogate and the practitioner sign the form.  The signed form 
must be filed in the patient's medical record.  38 C.F.R. § 
17.32(d).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2009).

To establish causation, the evidence must show that VA's hospital 
care, medical or surgical treatment, or examination resulted in 
additional disability.  Merely showing that a veteran received 
care, treatment, or examination and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. § 
3.361(c)(1).

VA treatment cannot cause the continuance or natural progress of 
a disease or injury for which such care was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural progress.  
38 C.F.R. § 3.361(c)(2).

In this case, the Veteran has asserted that VA surgical treatment 
in May 2001 and June 2002 had the effect of worsening his lumbar 
disability.  He argues that any consent he gave to surgical 
procedures performed in May 2001 and June 2002 was not an 
informed consent, and that he was not fully apprised of the risks 
involved with the surgeries performed by VA.  He also argues that 
that he has increased lumbar symptoms because the VA failed to 
properly treat his lumbar injury by delaying his initial surgery.  

The evidence shows that the Veteran was involved in a motorcycle 
accident in the summer of 2000.  An October 2000 MRI of the 
lumbar spine revealed a herniated disk at L4-L5 with compromise 
of the central canal and nerve root impingement.  

In a December 2000 VA neurosurgery treatment report, it was noted 
that the Veteran had been seen at the clinic for the last couple 
of months for back pain.  The Veteran reported that he still had 
intense back pain and that he had pain down his legs, with the 
left worse than the right.  He did not have any deficits for 
strength in either leg.  He had some numbness in the top of the 
left foot and altered sensation, but motor exam was intact.  
Reflexes were intact.  The examining physician questioned whether 
the Veteran was getting better or not.  It was recommended that 
the Veteran be sent to anesthesia pain clinic for steroid 
injections for three months.  It was also recommended that the 
Veteran undergo physical therapy for treatment of his back pain.  
It was indicated that at the present time, the Veteran was a 
candidate for conservative treatment and that he was not seen as 
a surgical candidate.     

In a January 2001 VA orthopedic treatment report, it was noted 
that the Veteran had been followed by neurosurgery and that he 
had been told that he should initially exhaust conservative 
options.  The examiner felt that the Veteran would ultimately 
require surgical treatment and that a complete laminectomy of L4 
and L5 with removal of disk fragments bilaterally would be the 
most appropriate procedure.

The Veteran underwent a L4-5 and L5-S1 discectomy with an L4-L5 
foraminotomy in May 2001.  A document titled "informed consent" 
is of record and it was signed by the appellant.  The surgeon's 
report stated that the appellant was informed of the risks of 
surgery to include bleeding, infection, nerve root damage 
resulting in weakness, pain or paralysis, cerebrospinal fluid 
leak, and anesthetic risks of a stroke, myocardial infarction, 
and pulmonary embolus.  The surgeon's report is neither cosigned 
by the appellant nor is it not witnessed.

VA treatment reports following the surgery note that the Veteran 
complained of increasing pain down the back of his left leg with 
numbness in the left third through fifth toes.  The symptoms were 
continuous from previous back injury.  MRI of the lumbar spine 
showed a left lateral recess disc herniation with moderate left 
neural foraminal and severe left lateral recess stenosis.  The 
diagnosis was recurrent left L5-S1 disc herniation.  In January 
2002, it was recommended that the Veteran undergo a redo of L5-S1 
discectomy.  

The Veteran submitted an April 2002 vocational evaluation 
prepared by Registered Nurse who opined that the delay of almost 
one year from the date of the Veteran's injury to his first back 
surgery has likely caused permanent nerve damage and chronic 
pain.  

The Veteran underwent a L-5 laminectomy with right L5-S1 
foraminotomy, a left L5-S1 discectomy and foraminotomy, and a 
left L4-5 foraminotomy in June 2002.  A June 2002 signed consent 
from the Veteran is of record.  The operation report notes that a 
significant amount of scar was found at the L5-S1 level and that 
the scar was separated from the surrounding bony cavity 
meticulously, without any injury to the underlying dura.  The 
large disc fragment had a scar at the posterior aspect of the 
dura and was resected meticulously.  In the course of that 
resection a small, inadvertent durotomy was performed without any 
damage to the underlying arachnoid and with no cerebrospinal 
fluid leak.  Complications were not noted. 

VA treatment reports after the Veteran's surgery in June 2002 
indicate that the Veteran did not get any benefits from the 
second surgery.  The Veteran reported having radicular pain in 
the left lower extremity.   

A VA medical opinion addressing this claim was obtained in 
January 2004 by an orthopedic surgeon.  The examiner confirmed 
reviewing the Veteran's records.  He concluded that the back 
condition was more unlikely than not aggravated by the 
"inadvertent durotomy" performed at the June 2002 surgery.  It 
was the examiner's opinion that the durotomy was a necessary 
consequence of the procedure (to try and free up the nerves).  
The examiner opined that the most likely cause of the Veteran's 
persistent left sciatica was nerve root scarring at the operative 
L4-L5 and L5-S1 levels.  The examiner further opined that the 
inadvertent durotomy was a necessary consequence of the procedure 
to try and free up nerve roots.  The examiner noted, however, 
that the informed consent did not discuss in writing any of the 
possible complications of the surgical procedure.  The examiner 
was unclear whether the appellant had been provided an informed 
consent.

A February 2001 decision by the Social Security Administration 
found the Veteran disabled since July 2000 due to degenerative 
disc disease of L4-5 with stenosis and a secondary diagnosis of  
kidney stones.

A VA medical opinion was obtained in December 2006.  The examiner 
reported that the Veteran's sciatica did not improve after both 
operations due to scarring at the operative site at L4-5 and L5-
S1 in the lower levels of the lumbar spine.  The examining 
physician's assistant concluded that scarring is a known 
complication of any surgery and that the inadvertent durotomy 
performed at the second surgery is also a known complication.  
The examiner explained that given that the Veteran had a second 
surgery and subsequent scarring, there was no way to distinguish 
between the final effects of scarring from the durotomy versus a 
normal second surgery without a durotomy.  The physician's 
assistant opinion was endorsed and approved by a physician.

The Board remanded the claim in May 2008 to the RO in order to 
obtain a copy of any consent signed by the Veteran for the May 
2001 lumbar spine surgery.  

As noted above, a copy of the May 2001 signed consent from the 
Veteran was obtained and associated with the claims file.  

A VA medical opinion was obtained in January 2009 by a 
neurologist.  The examiner noted that the claims file was not 
available for review but that a history was obtained from the 
Veteran as well as extensive computerized patient record system 
notes.  The examiner explained that it is standard care to 
attempt conservative therapy (including physical therapy and pain 
control) if neurological deficits are not severe or progressive, 
as is the Veteran's case.  In addition, it was reported that the 
Veteran had a favorable response to his first surgery despite the 
delay in treatment, so it is less than likely that permanent 
injury was incurred by this delay.  The examiner stated that the 
Veteran's additional disability is more likely than not due to 
recurrent L5-S1 disk herniation resulting in bilateral S1 
radiculopathy.  This was also likely compounded by progression of 
spinal stenosis due to scar tissue formation post-operatively, 
but this is a known surgical risk and the Veteran did consent to 
the second surgery.  The examiner noted that there is no 
documented evidence of medical mistake or negligence during his 
second surgery.  The examiner felt that though it is indicated 
that the Veteran more likely than not did have worsening of pain, 
left leg weakness and erectile dysfunction following his second 
surgery, it is not proven by the medical evidence that this was 
due to negligence on the part of VA personnel.  The Veteran did 
consent to the second surgery and experienced neurosurgeons 
reasonably would be expected to counsel a patient on the 
potential for worsening after surgery, even surgery without 
complications.  The Veteran reported experiencing erectile 
dysfunction after the second surgery, but the examiner noted that 
there was no mention of injury to his lower sacral nerve.  
Therefore, he felt that it is less likely that this erectile 
dysfunction was due to his second surgery.    

Notably, the January 2009 examiner found that there was no 
evidence documenting that the appellant was provided informed 
consent prior to the first surgery.  Hence, the examiner opined 
that it was as likely as not that the Veteran was not aware of 
all potential risks from the first surgery.  The examiner opined, 
however, that the Veteran was counseled regarding the likely 
benefits/outcome for the initial procedure. 

Another VA medical opinion was obtained in August 2009 by a 
physician and physician's assistant. They reported that the 
claims file had been reviewed.  The examiners noted that the 
Veteran had undergone two surgical procedures and it is unlikely 
that any other surgical procedure would be helpful at this time.  
It was emphasized that there were documents in the review of the 
records that showed that the Veteran signed consent forms for 
both surgical procedures.  

Upon careful consideration of the evidence of record, the Board 
finds that the Veteran was not a victim of carelessness, lack of 
proper skill, error in judgment, or a similar instance of fault 
on the part of VA providers, or on account of an event not 
reasonably foreseeable in the course of VA treatment or surgery.  

There is evidence of record that the Veteran's sciatica did not 
improve after either operation due, in part, to postoperative 
scar tissue formation.  VA examiners in December 2006 and January 
2009, however, concluded that scarring is a known surgical risk.  
The VA medical opinions of record clearly reflect the view that 
the evidence of record does not support a finding of carelessness 
or negligence on the part of the VA.  Although an "inadvertent 
durotomy" was performed at the June 2002 surgery, the January 
2004 VA examiner explained that the procedure was necessary to 
help free the nerves.  

These medical opinions have significant probative value on 
account of the fact that the doctors reviewed the Veteran's prior 
medical records in conjunction with rendering the opinions.  See 
Owens v. Brown, 7 Vet. App. at 429, 433 (1995) (an opinion that 
is based upon a review of the medical evidence has more probative 
value than one based merely on the Veteran's reported history); 
see also Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative).

The Board acknowledges the April 2002 nurse's opinion that the 
delay of almost one year from the date of the Veteran's injury to 
his first back surgery has likely caused permanent nerve damage 
and chronic pain.  It is, however, the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-311 (1999).  The Board is mindful 
that it cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical opinion 
over another.  Evans, 12 Vet. App. at 31; Rucker v. Brown, 10 
Vet. App. 67, 74 (1997). 

Here, while the nurse opined to the contrary, in a January 2009 
VA neurologist explained that it is standard care to attempt 
conservative therapy if neurological deficits are not severe or 
progressive as was shown in the Veteran's case.  The examiner 
further noted that the Veteran had a favorable response to the 
first surgery despite the delay in treatment, so it is less 
likely that a permanent injury was incurred by this delay.  

Given the thorough nature of the January 2009 VA neurological 
opinion the Board relies upon that examiner's clarification and 
evaluation of the evidence.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Significantly, however, VA examiners in January 2004 and January 
2009 both questioned whether the appellant's consent to the May 
2001 procedure was an informed consent.  Indeed, the January 2009 
examiner opined that it was as likely as not that the Veteran was 
not aware of all potential risks from the first surgery.  While 
there is evidence that would support finding that the appellant 
did give his informed consent, e.g., the signed May 2001 form 
specifically states that the appellant understood, "the proposed 
medical plan, the expected results and the risks involved," 
given the findings by the physicians, the Board is compelled to 
conclude, after resolving reasonable doubt in the Veteran's 
favor, that the May 2001 surgery was not performed with the 
Veteran's informed consent.  

Therefore, the Board concludes that compensation under the 
provisions of 38 U.S.C.A. § 1151 is in order.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a lumbar spine injury in May 2001 is granted.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


